Citation Nr: 1422740	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-47 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.  He died on November [redacted], 2003.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  Notice of the decision was mailed from the RO in Milwaukee, Wisconsin.  Jurisdiction remains with the Detroit, Michigan RO.  The Appellant and her son testified at an RO hearing in December 2010.  The Appellant also testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board via a video-conference hearing in February 2014.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional procedural records added to the present appeal have been reviewed.  

The issue of service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's Certificate of Death reflects that he died on November [redacted], 2003 of disseminated intravascular coagulation, due to, or as a consequence of, sepsis, cirrhosis and alcoholism with Hepatitis C noted as a significant condition contributing to death, but not resulting in the underlying cause.  

2.  At the time of the Veteran's death in November 2003, he had no claims pending and service connection was not in effect for any disabilities.  

3.  The Appellant filed her claim for accrued benefits in September 2009, over one year after the Veteran's death.


CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits awarded under 38 U.S.C.A. § 5121, as the surviving spouse of the Veteran, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Regarding the issue of entitlement to accrued benefits, the facts regarding this claim are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 'because the law as mandated by statute, and not the evidence, is dispositive of the claim'].

Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Veteran's Certificate of Death reflects that he died on November [redacted], 2003 of disseminated intravascular coagulation, due to, or as a consequence of, sepsis, cirrhosis and alcoholism with Hepatitis C noted as a significant condition contributing to death, but not resulting in the underlying cause.  At the time of the Veteran's death, he had no claims pending and service connection was not in effect for any disabilities.  The Appellant filed a claim in September 2009, nearly six years of the Veteran's death in November 2003, thereby exceeding the time limit of one year to file such a claim.  38 C.F.R. § 3.1000(c).  Therefore, as the application for accrued benefits was filed over one year after the Veteran's death, he had no pending claims at the time of his death, and service connection was not in effect for any disabilities at the time of his death, the Appellant has no legal basis to claim entitlement to basic eligibility for accrued benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving spouse of the Veteran is denied.  


REMAND

The Veteran's Certificate of Death reflects that he received private treatment through the Henry Ford Hospital as an inpatient at the time of his death.  Therefore, an attempt should be made to obtain these records.  Additionally, in a December 2011 letter Jane K. Syriac, M.D. stated that she initially began treating the Veteran in March 2003.  She stated that he gave a history of Hepatitis C at that time.  She also stated that she sent him to see a hepatologist.  On remand, the records concerning the Veteran's initial diagnosis and treatment for Hepatitis C, as well as all records from the hepatologist, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all outstanding private medical records from the Henry Ford Hospital, to include the Veteran's terminal hospitalization report dated in November 2003.

2.  Ask the appellant to identify the medical care provider that initially diagnosed and treated the Veteran for Hepatitis C, prior to his treatment by Dr. Syriac in March 2003.  Obtain all records that she adequately identifies.

3.  Ask the appellant to identify the hepatologist that treated the Veteran for Hepatitis C, as referenced in the December 2011 letter from Dr. Syriac.  Obtain all records that she adequately identifies.

4.  Thereafter, readjudicate the appellant's claim for service connection for cause of the Veteran's death based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


